DETAILED ACTION
This office action is in response to communication filed on December 30, 2021.

Response to Amendment
Amendments filed on December 30, 2021 have been entered.
The specification has been amended.
Claims 1, 3-4, 6, 8, 10-11, 14, 16 and 20-23 have been amended.
Claims 2, 5, 7, 12-13 and 17-19 remain cancelled.
Claims 1, 3-4, 6, 8-11, 14-16 and 20-23 have been examined.

Response to Arguments
Applicant’s arguments, see Remarks (p. 15), filed on 12/30/2021, with respect to the objections to claims 1, 3-4, 6, 8, 10-11, 14, 16 and 20-23 have been fully considered. In view of the amendments, the objections have been withdrawn.

Applicant’s arguments, see Remarks (p. 15-16), filed on 12/30/2021, with respect to the rejection of claims 1, 3-4, 6, 8-11, 14-16 and 20-23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been fully considered. In view of the amendments, the rejection has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Brian Main (Reg. No. 72046), applicant’s representative, on 01/14/2022.
The application has been amended as follows: 

Regarding claim 1.
Claim language “a dataset associated with extreme heat predictions for the plurality of forecast time periods, a dataset associated with extreme cold predictions for the plurality of forecast time periods, a dataset associated with high wind for the plurality of forecast time periods” is replaced by “a dataset associated with 

Regarding claim 11.
Claim language is replaced by “The method of claim 10, wherein the comparison of the 
Appropriate correction is required.

Regarding claim 14.
Claim language “a dataset associated with extreme heat predictions for the plurality of forecast time periods, a dataset associated with extreme cold predictions for the plurality of forecast time periods, a dataset associated with high wind for the plurality of forecast time periods” is replaced by “a dataset associated with 
Claim language “comparing a threshold value for a notification defined in a business rule of the plurality of pre-defined business rules to one or more derived forecast values, each of the derived forecast values being determined …” is replaced by “comparing a threshold value for a notification defined in a business rule of the plurality of pre-defined business rules to one or more derived forecast values, each of the one or more derived forecast values being determined …” 

Regarding claim 20.
Claim language “a dataset associated with extreme heat predictions for the plurality of forecast time periods, a dataset associated with extreme cold predictions for the plurality of forecast time periods, a dataset associated with high wind for the plurality of forecast time periods” is replaced by “a dataset associated with 

Examiner’s Note
Claims 1, 3-4, 6, 8-11, 14-16 and 20-23 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Essentially, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 1 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., in response to the evaluation, causing, by the one or more processor, for each targeted geographic area having a user of a plurality of users, transmission of an informational weather notification to each user of the plurality of users associated with the targeted geographic area), therefore the claim is eligible at Prong Two of revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Similarly, claim 14 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., in response to the evaluation, cause for each targeted geographic area having a user of a plurality of users, transmission of an informational weather notification to each user of the plurality of users associated with the targeted geographic area), therefore the claim is 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Likewise, claim 20 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., in response to the evaluation, cause for each targeted geographic area having a user of a plurality of users, transmission of an informational weather notification to each user of the plurality of users associated with the targeted geographic area), therefore the claim is eligible at Prong Two of revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Regarding the dependent claims 3-4, 6, 8-11, 15-16 and 21-23, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims.

Allowable Subject Matter
Claims 1, 3-4, 6, 8-11, 14-16 and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1.  
Sznaider (US 20100013629 A1, IDS record) discloses:
A method of producing informational weather notifications (Fig. 1, [0003]: processing of weather data for delivering warnings on weather conditions is provided), the method comprising: 
 examiner interprets that file server includes a processor), an aggregated forecast dataset (Fig. 1, item 1) corresponding to a geographic area ([0043], [0063]: weather data is obtained throughout the country), 
wherein the aggregated forecast dataset is aggregated from two or more datasets selected from a group consisting of a dataset associated with rainfall predictions for a plurality of forecast time periods, a dataset associated with snowfall predictions for the plurality of forecast time periods, a dataset associated with ice predictions for the plurality of forecast time periods, a dataset associated with extreme heat predictions for the plurality of forecast time periods, a dataset associated with extreme cold predictions for the plurality of forecast time periods, a dataset associated with high wind for the plurality of forecast time periods, a dataset associated with thunderstorm predictions for the plurality of forecast time periods, and a dataset associated with fog predictions for the plurality of forecast time periods ([0027], [0064], [0071]: measured and forecast temperature data associated with extreme temperatures within the next 12 hours, and measured and forecast wind data associated with high wind conditions within the next 12 hours are used to report weather conditions), and 
wherein the datasets for the plurality of forecast time periods are organized in a grid structure ([0027], [0064]: weather forecast data is provided as forecast grids);
Page 3of20evaluating, by the one or more processor, a plurality of pre-defined business rules specific to a targeted geographic location of a plurality of targeted geographic locations, wherein each targeted geographic location is located within, and as a portion of, the geographic area ([0052], [0062], [0070]-[0071]: the file server evaluates weather data using threshold values in order to establish the significance of the weather conditions affecting railroad sections), wherein each evaluation comprises: 
comparing a threshold value for a notification defined in a business rule of the plurality of pre-defined business rules to one or more derived forecast values (Fig. 1, item 2; [0043], [0052]: weather data is compared to thresholds in order to establish the significance of the condition); and 
in response to the evaluation, causing, by the one or more processor, for each targeted geographic location having a user of a plurality of users, transmission of an informational weather notification to each user of the plurality of users associated with the targeted geographic location (Fig. 1, items 3-5; [0043], [0052], [0071]: if threshold conditions are met by the weather data, an alert is generated and send to appropriate dispatchers (see also [0062])). 

Regarding the datasets for the plurality of forecast time periods comprise a first forecast time period and a second forecast time period, wherein the first forecast time period is different from the second forecast time period, Schwoegler (US 20010030624 A1) teaches:
the datasets for the plurality of forecast time periods comprise a first forecast time period and a second forecast time period, wherein the first forecast time period is different from the second forecast time period ([0057]: weather forecast information at different intervals is generated and used to determine weather conditions (i.e., precipitation condition)).


“Hybrid Data Assimilation can introduce into the weather forecasting model meteorological data measured values that come from various sources and with different errors and different temporal-spatial resolutions” ([0068]: measured values applied to a weather forecasting grid-based model (see [0041]) include data with different spatial resolutions).

Regarding each of the one or more derived forecast values determined as an average or as an interpolation of a plurality of forecast values associated with respective neighboring grid elements in at least one of the two or more datasets for a given forecast time period, Repelli (US 20060271297 A1) teaches:
“In step 520, environmental element observation data is collected. The observation data for a given observation point is the actual environmental element data measured at that site. Thus the observation data for a given observation point may comprise a latitude, longitude, altitude, timestamp (i.e., date and time) and any number of environmental elements observed values (e.g., temperature, precipitation, etc.). Point environmental element predictions are interpolated for the observation points using the grid data in step 530 … A point environmental element prediction for a point of interest  measured data is interpolated for the grid data in order to obtain data for the point of interest (see also [0067]-[0069])).

Regarding each element of the second grid structure has a data value associated with the elevation for the geographic area to which the second grid structure corresponds, Zimmers (US 6816878 B1) teaches:
“A field 222 is used to store an elevation at the subscriber’s location and a field 224 is used to store a flood zone code for the subscriber. These fields will be used to identify whether the subscriber is subject to alert notifications relating to floods or weather conditions that only affect certain elevations or flood zones” (col. 14, lines 43-49: information related to elevation is associated with user’s location in order to determine whether or not the user will be affected by weather conditions such as during a flooding event).

Regarding determining whether the notification associated with the comparison is at least a pre-defined duration from a last generated notification event, wherein the last generated notification event is a last forecast time period that the comparison associated with the notification is met and offset by a pre-defined expiration period, Hancock (US 20140200903 A1) teaches:
“In the example of FIG. 1, the color “red” may be generated by the alert engine or application program, and overlaid on a portion of the scaled geospatial arrangement 102. Textual information 104, such as “Severe Weather Thunderstorms in Effect Until 5 PM” may also be generated by the alert engine or application program, and overlaid on a  alert information is generated and displayed including an expiration time of the alert); and
“As shown in FIG. 2, the original alert shown in the color red with textual information can be modified as needed, such as when the alert status changes” ([0041]: alert information is changed based on weather conditions; examiner interprets that if weather data continues to reflect hazard conditions, alert information will be modified (i.e., extend expiration time of alert)).

Sznaider (US 20100013629 A1, IDS record) also teaches:
“The system of the present invention is so flexible that the user can even define different thresholds for triggering the issuance of an alert message for the different weather reporting stations selected. For example, the system could be set to issue an alert message if wind speeds of 40 miles per hour were detected at one weather reporting station. For another, more distant weather reporting station, the threshold might be set at 50 miles per hour” ([0094]: threshold values can vary according to user preferences (e.g., distance)).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“the threshold value is varied based on an elevation associated with a second grid structure,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claim 14. 
Sznaider (US 20100013629 A1, IDS record) discloses:
A system for producing informational weather notifications (Fig. 1, [0003], [0043]: a system for processing of weather data for delivering warnings on weather conditions is provided), comprising:
a database (Fig. 2, item 12 – “file server”; [0045], [0068]: file server includes a database used to store data), having stored thereon an aggregated forecast dataset (Fig. 1, item 1; [0043], [0063]-[0064]: weather data is obtained throughout the country), 
wherein the aggregated forecast dataset is aggregated from two or more datasets selected from a group consisting of a dataset associated with rainfall predictions for a plurality of forecast time periods, a dataset associated with snowfall predictions for the plurality of forecast time periods, a dataset associated with ice predictions for the plurality of forecast time periods, a dataset associated with extreme heat predictions for the plurality of forecast time periods, a dataset associated with extreme cold predictions for the plurality of forecast time periods, a dataset associated with high wind for the plurality of forecast time periods, a dataset associated with thunderstorm predictions for the plurality of forecast time periods, and a dataset associated with fog predictions for the plurality of forecast time periods ([0027], [0064], [0071]: measured and forecast temperature data associated with extreme temperatures within the next 12 hours, and measured and forecast wind data associated with high wind conditions within the next 12 hours are used to report weather conditions), and
weather forecast data is provided as forecast grids);
a processor (Fig. 2, item 12 – “file server”; [0045]: file server includes a processor); and
a memory having instruction stored thereon (Fig. 2, item 12 – “file server”; [0045]: file server includes a memory), the instruction comprising:
a plurality of pre-defined business rules to be applied to at least a subset of the aggregated forecast dataset ([0071]: extreme temperatures, high wind conditions, are determined based on threshold conditions); and
a plurality of conditional variables to be applied to the subset of the aggregated forecast data ([0028], [0052]: data that is not pertinent to the operation of a particular activity is disregarded); 
wherein execution of the instructions by the processor, cause the processor to: 
evaluate the plurality of pre-defined business rules and the plurality of conditional variables specific to a targeted geographic location of a plurality of targeted geographic locations, wherein each targeted geographic location is located within, and as a portion of, a geographic area ([0052], [0062], [0070]-[0071]: the file server evaluates weather data using threshold values in order to establish the significance of the weather conditions affecting railroad sections), wherein each evaluation comprises: 
comparing a threshold value for a notification defined in a business rule of the plurality of pre-defined business rules to one or more derived forecast values (Fig. 1, item 2; [0043], [0052]: weather data is compared to thresholds in order to establish the significance of the condition); and 
if threshold conditions are met by the weather data, an alert is generated and send to appropriate dispatchers (see also [0062])). 

Regarding the aggregated forecast dataset being an aggregated global forecast dataset Mitchell (US 20090210353 A1) teaches:
“the meteorological industry recognizes at least three basic weather models that provide traders and meteorologists with current weather forecasts: the Global Forecast System (GFS), the Global Forecast System Ensemble (GFS ENS), and the European Centre for Medium-Range Weather Forecasts Ensemble (ECMWF ENS)” ([0032]: weather forecast data is collected in a global basis based on models).

Regarding the datasets for the plurality of forecast time periods comprise a first forecast time period and a second forecast time period, wherein the first forecast time period is different from the second forecast time period, Schwoegler (US 20010030624 A1) teaches:
the datasets for the plurality of forecast time periods comprise a first forecast time period and a second forecast time period, wherein the first forecast time period is different from the second forecast time period ([0057]: weather forecast information at different intervals is generated and used to determine weather conditions (i.e., precipitation condition)).

Regarding the datasets for the plurality of forecast time periods are organized in a grid structure having more than one spatial resolution, including a first spatial resolution and a second spatial resolution, wherein each spatial resolution defines a pre-defined set of spacing between grid elements having one or more forecast values, wherein the second spatial resolution is different from the first spatial resolution, Bai (US 20140244188 A1) teaches:
“Hybrid Data Assimilation can introduce into the weather forecasting model meteorological data measured values that come from various sources and with different errors and different temporal-spatial resolutions” ([0068]: measured values applied to a weather forecasting grid-based model (see [0041]) include data with different spatial resolutions).

Regarding each of the one or more derived forecast values being determined as an average or as an interpolation of a plurality of forecast values associated with respective neighboring grid elements in at least one of the two or more datasets for a given forecast time period, Repelli (US 20060271297 A1) teaches:
“In step 520, environmental element observation data is collected. The observation data for a given observation point is the actual environmental element data measured at that site. Thus the observation data for a given observation point may comprise a latitude, longitude, altitude, timestamp (i.e., date and time) and any number of environmental elements observed values (e.g., temperature, precipitation, etc.). Point environmental element predictions are interpolated for the observation points using the  measured data is interpolated for the grid data in order to obtain data for the point of interest (see also [0067]-[0069])).

Regarding each element of the second grid structure has a data value associated with the elevation for the geographic area to which the second grid structure corresponds, Zimmers (US 6816878 B1) teaches:
“A field 222 is used to store an elevation at the subscriber’s location and a field 224 is used to store a flood zone code for the subscriber. These fields will be used to identify whether the subscriber is subject to alert notifications relating to floods or weather conditions that only affect certain elevations or flood zones” (col. 14, lines 43-49: information related to elevation is associated with user’s location in order to determine whether or not the user will be affected by weather conditions such as during a flooding event).

Regarding determining whether the notification associated with the comparison is at least a pre-defined duration from a last generated notification event, wherein the last generated notification event is a last forecast time period that the comparison associated with the notification is met and offset by a pre-defined expiration period, Hancock (US 20140200903 A1) teaches:
“In the example of FIG. 1, the color “red” may be generated by the alert engine or application program, and overlaid on a portion of the scaled geospatial arrangement 102. Textual information 104, such as “Severe Weather Thunderstorms in Effect Until 5 PM” alert information is generated and displayed including an expiration time of the alert); and
“As shown in FIG. 2, the original alert shown in the color red with textual information can be modified as needed, such as when the alert status changes” ([0041]: alert information is changed based on weather conditions; examiner interprets that if weather data continues to reflect hazard conditions, alert information will be modified (i.e., extend expiration time of alert)).

Sznaider (US 20100013629 A1, IDS record) also teaches:
“The system of the present invention is so flexible that the user can even define different thresholds for triggering the issuance of an alert message for the different weather reporting stations selected. For example, the system could be set to issue an alert message if wind speeds of 40 miles per hour were detected at one weather reporting station. For another, more distant weather reporting station, the threshold might be set at 50 miles per hour” ([0094]: threshold values can vary according to user preferences (e.g., distance)).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“the threshold value is varied based on an elevation associated with a second grid structure,”


Regarding claim 20.  
Sznaider (US 20100013629 A1, IDS record) discloses:
A non-transitory, computer-readable medium comprising instructions ([0026]: file server includes memory having software), wherein execution of the instructions causes a processor of a computing device (Fig. 2, item 12 – “file server”; [0045]: examiner interprets that file server includes a processor), to:
obtain an aggregated forecast dataset (Fig. 1, item 1) corresponding to a geographic area ([0043], [0063]: weather data is obtained throughout the country), 
wherein the aggregated forecast dataset is aggregated from two or more datasets selected from a group consisting of a dataset associated with rainfall predictions for a plurality of forecast time periods, a dataset associated with snowfall predictions for the plurality of forecast time periods, a dataset associated with ice predictions for the plurality of forecast time periods, a dataset associated with extreme heat predictions for the plurality of forecast time periods, a dataset associated with extreme cold predictions for the plurality of forecast time periods, a dataset associated with high wind for the plurality of forecast time periods, a dataset associated with thunderstorm predictions for the plurality of forecast time periods, and a dataset associated with fog predictions for the plurality of forecast time periods ([0027], [0064], [0071]: measured and forecast temperature data associated with extreme temperatures within the next 12 hours, and measured and forecast wind data associated with high wind conditions within the next 12 hours are used to report weather conditions), and 
wherein dataset for the plurality of forecast time periods are organized in a grid structure ([0027]: weather forecast data is provided as forecast grids);
evaluate a plurality of pre-defined business rules specific to a targeted geographic location of a plurality of targeted geographic locations, wherein each targeted geographic location is located within, and as a portion of, the geographic area ([0052], [0062], [0070]-[0071]: the file server evaluates weather data using threshold values in order to establish the significance of the weather conditions affecting railroad sections), wherein each evaluation comprises: 
comparing a threshold value for a notification defined in a business rule of the plurality of pre-defined business rules to one or more derived forecast values (Fig. 1, item 2; [0043], [0052]: weather data is compared to thresholds in order to establish the significance of the condition); and 
in response to the evaluation, cause for each targeted geographic location having a user of a plurality of users, transmission of an informational weather notification to each user of the plurality of users associated with the targeted geographic location (Fig. 1, items 3-5; [0043], [0052], [0071]: if threshold conditions are met by the weather data, an alert is generated and send to appropriate dispatchers (see also [0062]). 

Regarding the datasets for the plurality of forecast time periods comprise a first forecast time period and a second forecast time period, wherein the first forecast time period is 
the datasets for the plurality of forecast time periods comprise a first forecast time period and a second forecast time period, wherein the first forecast time period is different from the second forecast time period ([0057]: weather forecast information at different intervals is generated and used to determine weather conditions (i.e., precipitation condition)).

Regarding the datasets for the plurality of forecast time periods are organized in a grid structure having more than one spatial resolution, including a first spatial resolution and a second spatial resolution, wherein each spatial resolution defines a pre-defined set of spacing between grid elements having one or more forecast values, wherein the second spatial resolution is different from the first spatial resolution, Bai (US 20140244188 A1) teaches:
“Hybrid Data Assimilation can introduce into the weather forecasting model meteorological data measured values that come from various sources and with different errors and different temporal-spatial resolutions” ([0068]: measured values applied to a weather forecasting grid-based model (see [0041]) include data with different spatial resolutions).

Regarding each of the one or more derived forecast values being determined as an average or as an interpolation of a plurality of forecast values associated with respective 
“In step 520, environmental element observation data is collected. The observation data for a given observation point is the actual environmental element data measured at that site. Thus the observation data for a given observation point may comprise a latitude, longitude, altitude, timestamp (i.e., date and time) and any number of environmental elements observed values (e.g., temperature, precipitation, etc.). Point environmental element predictions are interpolated for the observation points using the grid data in step 530 … A point environmental element prediction for a point of interest is generated in step 550” ([0060]-[0062]: measured data is interpolated for the grid data in order to obtain data for the point of interest (see also [0067]-[0069])).

Regarding each element of the second grid structure having a data value associated with the elevation for the geographic area to which the second grid structure corresponds, Zimmers (US 6816878 B1) teaches:
“A field 222 is used to store an elevation at the subscriber’s location and a field 224 is used to store a flood zone code for the subscriber. These fields will be used to identify whether the subscriber is subject to alert notifications relating to floods or weather conditions that only affect certain elevations or flood zones” (col. 14, lines 43-49: information related to elevation is associated with user’s location in order to determine whether or not the user will be affected by weather conditions such as during a flooding event).


“In the example of FIG. 1, the color “red” may be generated by the alert engine or application program, and overlaid on a portion of the scaled geospatial arrangement 102. Textual information 104, such as “Severe Weather Thunderstorms in Effect Until 5 PM” may also be generated by the alert engine or application program, and overlaid on a portion of the scaled geospatial arrangement 102” ([0028]: alert information is generated and displayed including an expiration time of the alert); and
“As shown in FIG. 2, the original alert shown in the color red with textual information can be modified as needed, such as when the alert status changes” ([0041]: alert information is changed based on weather conditions; examiner interprets that if weather data continues to reflect hazard conditions, alert information will be modified (i.e., extend expiration time of alert)).

Sznaider (US 20100013629 A1, IDS record) also teaches:
“The system of the present invention is so flexible that the user can even define different thresholds for triggering the issuance of an alert message for the different weather reporting stations selected. For example, the system could be set to issue an alert message if wind speeds of 40 miles per hour were detected at one weather reporting station. For another, more distant weather reporting station, the threshold might be set at  threshold values can vary according to user preferences (e.g., distance)).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“the threshold value is varied based on an elevation associated with a second grid structure,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claims 3-4, 6, 8-11, 15-16 and 21-23. 
They are also allowed due to incorporation of the allowable subject matter recited in their corresponding independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bunch; Brian P. et al., US 20130234884 A1, SYSTEM AND METHOD TO IDENTIFY REGIONS OF AIRSPACE HAVING ICE CRYSTALS USING AN ONBOARD WEATHER RADAR SYSTEM
Reference discloses detection of ice crystals using an aircraft weather radar system and based on an altitude threshold that can be adjusted to account for weather conditions and/or flight conditions.
FURUTA TADASHI et al., JP 2000075029 A, WEATHER RADAR DEVICE
Reference discloses a weather device for predicting weather phenomenon such as micro burst, and having an altitude threshold that can be adjusted according to the season.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/LINA M CORDERO/Examiner, Art Unit 2857